DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 12/6/21.  Claims 8 and 15 has/have been amended and applicant does not provide any information on where support for the amendments can be found in the instant specification.  Therefore, Claims 1-20 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 12/6/21, with respect to rejections under 35 USC 101 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 101 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 8-45.
The Examiner respectfully disagrees because the instant claims recite such abstract ideas.  The recitations indicated below are forms of the abstract ideas indicated in the associated brackets.  The obtain limitations teaches collection … [Certain Methods of Organizing Human Activity], extraction  … [Certain Methods of Organizing Human Activity], forecasting … and selecting … [Mathematical Concepts, Certain Methods of Organizing Human Activity].  Regarding organizing human activity, the above indicated steps relate to economic and/or business relationships as they are associated with procurement and portfolios based on the procurement.
The claim limitations do not improve upon the functioning of a computer or other technical field.  Indeed, the claims sift through lots of data, perform myriad types of analyses according to computational models and such, but the invention does not actually improve upon any computational technology and rather provides optimized solutions for a portfolio not a computer itself.
Applicant is relying on 2106.05(d) “well understood, routine, and conventional” however Examiner is relying on 2106.05(f) “apply it.”  Examiner relied on “apply it” because of item (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process of 2106.05(f).

Applicant argues for a new non-final due to analysis not being presented however, the previous office action provided the following in the listed order: abstract idea, additional elements, practical application, and significantly more analysis.


PTAB decisions are not binding on examiners.

Thus, the argument(s) are unpersuasive.

Applicant’s arguments, see applicant’s remarks, filed 12/6/21, with respect to rejections under 35 USC 103 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 45-63.
The Examiner respectfully disagrees because in response to applicant's arguments against the references individually, the Examiner respectfully disagrees because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant appears to argue the reference is complex or shows or describes inventions other than claimed and if that the case, applicant should explain what is 

The independent claims merely require
data collection of SLA and UC,
extract services and resources for services from the collected data,
forecast for a resource demand in a timeframe,
select optimal procurement for the resource,
produce optimized portfolio of the resource and optimal procurement solution.

Examiner has clarified the rejection in response to a reasonable manner.

Thus, the argument(s) are unpersuasive.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1, 8, and 15 as drafted, is/are a process (claim(s) 1 recites a series of steps) and system (claim(s) 8 and 15 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to automating and optimizing IT portfolio management.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: collecting inputs from one or more information technology (IT) service systems, wherein the inputs comprise one or more service level agreements (SLAs), one or more SLA invoices corresponding to the one or more SLAs, one or more underpinning contracts (UCs), and one or more UC invoices;
extracting information on one or more IT services and one or more IT resources corresponding to an IT service of the one or more IT services from the inputs, wherein an IT service system of the one or more IT service systems provisions the IT service to an IT client by using the one or more IT resources;
forecasting a capacity demand in a timeframe on an IT resource of the one or more IT resources based on the information from the extracting;
selecting an optimal procurement solution for an item of the IT resource that satisfies the capacity demand; and
producing an optimized IT portfolio comprising the item of the IT resource and the optimal procurement solution.


The additional elements encompassed by the abstract idea include processor (claim(s) 1), a computer program product comprising: a computer readable storage medium readable by one or more processor (claim(s) 8), a system comprising: a memory; one or more processor in communication with memory (claim(s) 15), and (claim(s) 3, 10, and 17).

The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the aforementioned additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements are at least one of
(As additionally noted by instant specification [0131]) merely serve as the computer on which the abstract idea is implemented or essentially make up the computer on which the abstract idea is implemented or “apply it”. See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.
Regarding the independent claims, claim(s) (2-7, 9-14, and 16-20), there is no indication in the specification, nor does Appellant direct to any indication, that the claimed use of 
a) extracting, forecasting, selecting, or producing (claim(s independent),

involves anything other than the application of known general analysis technique(s) in its normal, routine, and ordinary capacity.  Instead applicant merely states use of known general analysis techniques thus a computer is merely used to implement the use of known analysis techniques, see MPEP 2106.05(f).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-2, 5, 8-9, 12, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dan et al. (US 2007/0168244 A1) in view of Cullen et al. (US 2008/0270313 A1).

Regarding claim 1, 8, and 15 (currently amended), (claims 8 and 15 include all the limitations of claim 1 and claim 1 has additional limitations) Dan teaches a computer implemented method, comprising:
collecting, by one or more processor, inputs from one or more information technology (IT) service systems, wherein the inputs comprise one or more service agreements;
extracting, by the one or more processor, information on one or more IT services and one or more IT resources corresponding to an IT service of the one or more IT services from the inputs, wherein an IT service system of the one or more IT service systems provisions the IT service to an IT client by using the one or more IT resources;
forecasting, by the one or more processor, a capacity demand in a timeframe on an IT resource of the one or more IT resources based on the information from the extracting;
selecting, by the one or more processor, an optimal procurement solution for an item of the IT resource that satisfies the capacity demand; and
producing, by the one or more processor, an optimized IT portfolio comprising the item of the IT resource and the optimal procurement solution [see at least [0069] a computer performs the following; [0009, 0045] i) receive agreement or agreement offer which outlines: a) resource types that can be used, b) quantities of each resource type needed, c) resource interrelation;
[0009, 0045] ii) extract data from the agreement or agreement offer;
Fig. 2 and [0049] based on ii (of [0045] ), determine/forecast requirements via an algorithm including a time-dependent valuation function vr(t) (timeframe), where (as 
Fig. 4 and [0049, 0062-0066] embed algorithm for forecasting into algorithm for selecting via steps 400-450 specifically steps 400 and 405 (for a specific resource), step 420 (when a resource found), step 450 (select optimal procurement); [0047] internally or externally seek additional resources (procurement) for the agreement or agreement offer;
Fig. 4 and [0066] step 450 select optimal assembly from assemblies for resource procurement, steps 460 and 465 update service contract with procured resources and report the allocation to service management (produce portfolio) ].

Dan teaches a service agreement but doesn’t/don’t teach but multiple levels of service agreements (service level agreements).  However, in the field pertinent to the particular problem with which the applicant was concerned such as service level agreements, Cullen discloses
wherein the inputs comprise one or more service level agreements (SLAs), one or more SLA invoices corresponding to the one or more SLAs, one or more underpinning contracts (UCs), and one or more UC invoices [see at least Cullen [0105-106] the bid (invoice) of primary to second SLA provider (underpinning contract {UC} ); [0107-0108] SLA provider contract to primary provider (SLA contract) and primary provider contract to secondary provider (UC); [0104] storing SLA contract data].
the limitation(s) above as disclosed by Cullen.  Doing so would improve Dan’s resource acquisition by providing a method further ensure “that the relevant resources have been acquired before (and primarily a choice is made)” and to account for input that isn’t static (see Dan [0007] ) such as by allowing “a primary SLA provider can exercise greater control over SLA business functions while utilizing qualified secondary SLA providers to deliver SLA provisioning services to the SLA clients” [see at least Cullen [0007] ].

Regarding claim 2, 9, and 16, modified Dan teaches the computer implemented method of claim 1 as well as 
the information on the one or more IT services and the information on respective resources corresponding to each of the one or more IT services.

Modified Dan doesn’t/don’t teach but, in the field pertinent to the particular problem with which the applicant was concerned such as service level agreements, Cullen discloses further comprising:
recording, in an IT portfolio, the information, subsequent to the extracting [see at least [0103-0105] an IT portfolio system which gathers (extracts) SLA data from a client so a primary SLA provider can pick the correct second SLA provider based on SLA data from a client; [0158, 0161] steps 810-814 associate SLA data with a purchase order by extracting data from the SLA; [0163] save purchase order data with includes extracted SLA data].
the limitation(s) above as disclosed by Cullen.  Doing so would improve Dan’s resource acquisition by providing a method further ensure “that the relevant resources have been acquired before (and primarily a choice is made)” and to account for input that isn’t static (see Dan [0007] ) such as by allowing “a primary SLA provider can exercise greater control over SLA business functions while utilizing qualified secondary SLA providers to deliver SLA provisioning services to the SLA clients” [see at least Cullen [0007] ].

Regarding claim 5, 12, and 19, modified Dan teaches the computer implemented method of claim 1, 
and Dan teaches further comprising:
compiling, prior to the selecting, all available procurement solution for the item of the IT resource meeting the capacity demand from the forecasting based on multiple specifications by one or more IT resource supplier of the IT resource [see at least [0009, 0045] i) receive agreement or agreement offer which outlines: a) resource types that can be used, b) quantities of each resource type needed, c) resource interrelation and ii) extract data from the agreement or agreement offer; [0047] internally or externally seek additional resources (procurement) for the agreement or agreement offer;
[0026-0027, 0035-0036] criteria for procurement of resources based on ii (of [0045] ); Fig. 2 and [0049] based on ii (of [0045] ), determine/forecast requirements including a time-dependent valuation function vr(t) (timeframe); Fig. 4 and [0049, 0062-0066] step 400 receive forecasted requirements of step 205, step 405 select assemblies .

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dan in view of Cullen as applied to claim(s) 1, 8, and 15 above and further in view of Jaafar et al published March 8-10, 2017 (reference U on the Notice of References Cited).

Regarding claim 3, 10, and 17, modified Dan teaches the computer implemented method of claim 1 as well as IT portfolio and an IT resource of the one or more IT resources.

Modified Dan doesn’t/don’t teach but, in the field pertinent to the particular problem with which the applicant was concerned such as changes to service level agreements components based on predefined ontology, Jaafar discloses further comprising:
formatting, by the one or more processor, the information on an IT service of the one or more IT service according to elements for the IT service predefined in an IT ontology; and
formatting, by the one or more processor, the information on an IT resource according to element for the IT resource predefined in the IT ontology [see at least the following for applying a set of predefined classifiers to metric definitions (format) of an electronic contract between computing devices of a service provider and a service st para {III, A, 1st para} ], define three SLOs: SLO_1: Service Available ratio, SLO_2: Response time ratio, SLO_3: Downlink throughput ratio and downlink latency ratio. …each SLO is defined as a combination of at least two metrics and thresholds on the means of these metrics; [p.132, 2nd para], The SLA descriptor, illustrated in Figure 2, is the formalization in YAML of the SLA and its main directories: metrics, SLOs and service descriptor. Only the necessary metrics to define SLOs are stored in the metrics directory. The SLO description define metrics and corresponding variables. The profiles directory allows the definition of priority classes. The SLOs are defined in YAML and refers to the predefined metrics, profiles and the service description; [p.133, 1st column, last para] repositories where Service, SLA and SLOs descriptors are predefined and stored;
format the data (such as at least a part of SLA) on a resource of the IT service based on IT ontology: Fig. 3 and [p. 132, 2nd col, 1st -3rd para {III, B, 1st -3rd para } ] for edit (format) SLA which has to be stored on or temporarily available on some IT device (resource) such as a database as noted in Fig. 3; [p.131, last para – p.132, 1st para {III, A, 1st para} ] where the editing of SLA is defined by a predefined ontology such as three SLOs].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Dan with Jaafar to include the limitation(s) above as disclosed by Jaafar.  Doing so would ensure Dan’s specific service request is extracted correctly (see Dan [0006, 0045] ) by using a predefined ontology for the service request such that the contract is more realistic [see at least Jaafar [pg. 132 1st para] ].
.

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dan in view of Cullen as applied to claim(s) 1, 8, and 15 above and further in view of Jose al. (US 2020/0302359 A1).

Regarding claim 4, 11, and 18, modified Dan teaches the computer implemented method of claim 1, as well as 
IT service provider that runs the one or more IT service systems (wherein an IT service system of the one or more IT service systems provisions the IT service to an IT client by using the one or more IT resources – see claim 1),
IT portfolio,
the one or more IT services and respective elements for the one or more IT resources (wherein an IT service system of the one or more IT service systems provisions the IT service to an IT client by using the one or more IT resources – see claim 1).

converting the inputs into a standard language selected by an IT service provider that runs the one or more IT service systems, based on an IT portfolio ontology 

Modified Dan doesn’t/don’t teach but, in the field pertinent to the particular problem with which the applicant was concerned such as NLP based on predefined ontology, Jose discloses further comprising:
converting the inputs into a standard language selected by an project, based on an project ontology prescribing respective elements for the project, by use of natural language processing tools [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0058-0059], as NLP based on an ontology which defines the conversion (output language),
then see at least [0034] convert input using NLP, where the NLP is based on a predefined ontology of the project; [0021] further define predefined ontology].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Dan with Jose to include the limitation(s) above as disclosed by Jose.  Doing so would ensure Dan’s specific service request is extracted correctly (see Dan [0006, 0045] ) by using a correct predefined ontology for the service request [see at least Jose [0021] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Dan and Jose and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dan in view of Cullen as applied to claim(s) 1, 8, and 15 above and further in view of Dome al. (US 2020/0336388 A1).

Regarding claim 6, 13, and 20, modified Dan teaches the computer implemented method of claim 1,
and Dan teaches further comprising:
updating, subsequent to the producing, an IT portfolio with the optimized IT portfolio [see at least [0009, 0045] i) receive agreement or agreement offer which outlines: a) resource types that can be used, b) quantities of each resource type needed, c) resource interrelation and ii) extract data from the agreement or agreement offer; [0047] internally or externally seek additional resources (procurement) for the agreement or agreement offer;
[0026-0027, 0035-0036] criteria for procurement of resources based on ii (of [0045] ); Fig. 2 and [0049] based on ii (of [0045] ), determine/forecast requirements including a time-dependent valuation function vr(t) (timeframe); Fig. 4 and [0049, 0062-0066] step 400 receive forecasted requirements of step 205, step 405 select assemblies to compare for resource procurement, step 450 select optimal assembly from assemblies for resource procurement, steps 460 and 465 update service contract with procured resources and report the allocation to service management (produce portfolio) ].

 adding the optimized IT portfolio to an optimization history for training a machine learning model on the capacity demand in the forecasting [see at least [0020-0021] IT portfolio planning (“cloud infrastructure planning process”) including capacity demand forecasting (“plan of demand (POD)”) and its importance; [0023] machine learning defined; [0025] POD assistant generates a site solution (optimized portfolio) based for forecasted demand capacity, “wherein the site solution is based on a capacity correlation derived from historical site solution data set”; and where the correlation is done via machine learning (see [0023]); [0026] reinforced machine learning uses historical site solution (optimization history) to improve the POD assistance (capacity demand in the forecasting), where historical information includes “Acceptance data can include, e.g., whether an implemented site solution accurately reflects the expectations and calculations on which it was based, et cetera” such that a site solution (optimized portfolio) that doesn’t yield expected results (predefined threshold) is identified/labeled (also see [0048-0049]) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Dan with Dome to include the limitation(s) above as disclosed by Dome.  Doing so would ensure modified Dan’s specific service request is extracted correctly and met (see Dan [0006, 0045] ) by “improve[ing] the accuracy, precision, and speed of cloud infrastructure plan development while incorporating data from current and/or past projects to carry forward feedback from planning and execution processes” [see at least Dome [0004] ].
.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dan in view of Cullen and Dome as applied to claim(s) 6 and 13 above and further in view of Johnston et al. (US 2020/0012963 A1).

Regarding claim 7 and 14, modified Dan teaches the computer implemented method of claim 6.

Modified Dan doesn’t/don’t teach but Dome discloses further comprising:
the optimized IT portfolio from the optimization history based on that the IT service system implemented by the optimized IT portfolio performs worse than a preconfigured performance threshold [see at least [0020-0021] IT portfolio planning (“cloud infrastructure planning process”) including capacity demand forecasting (“plan of demand (POD)”) and its importance; [0023] machine learning defined; [0025] POD assistant generates a site solution (optimized portfolio) based for forecasted demand capacity, “wherein the site solution is based on a capacity correlation derived from historical site solution data set”; and where the correlation is done via machine learning (see [0023]); [0026] reinforced machine learning uses historical site solution 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Dan with Dome to include the limitation(s) above as disclosed by Dome.  Doing so would ensure modified Dan’s specific service request is extracted correctly and met (see Dan [0006, 0045] ) by “improve[ing] the accuracy, precision, and speed of cloud infrastructure plan development while incorporating data from current and/or past projects to carry forward feedback from planning and execution processes” [see at least Dome [0004] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Dan and Dome and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.


removing the data from the training set [see at least [0003-0006, 0019, 0021] why used retrained predictive model; [0036-0037, 0039] for remove data from training set so a revised training set is used for training predictive model].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Dan with Johnston to include the limitation(s) above as disclosed by Johnston.  Doing so would ensure modified Dan’s specific service request is extracted correctly and met (see Dan [0006, 0045] ) by “improve[ing] the accuracy, precision, and speed of cloud infrastructure plan development while incorporating data from current and/or past projects to carry forward feedback from planning and execution processes” [see at least Dome [0004] ] and the improving will be done in a cost efficient manner [see at least Johnston [0003-0006, 0019, 0021] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Dan and Johnston and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the .

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624